In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Bellantoni, J.), entered February 22, 1993, which, upon a fact-finding order of the same court, entered December 15, 1992, made upon an admission, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of criminal mischief in the fourth degree and conspiracy in the fifth degree, inter alia, adjudged him to be a juvenile delinquent, placed him on probation for one year, and ordered him to pay restitution of $1,500. The appeal brings up for review the fact-finding order entered December 15, 1992.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s contention that the evidence adduced at the dispositional hearing was insufficient to require him to pay restitution in the amount of $1,500 is without merit. We find that the court’s determination was fully supported by the victim’s testimony at the dispositional hearing with respect to his losses as a result of the appellant’s acts. Moreover, the court’s determination with regard to the amount of restitution was not an improvident exercise of discretion (see, Matter of *572James A., 205 AD2d 621; Matter of Kerry E., 161 AD2d 843; cf., Matter of Richard GG., 187 AD2d 846; Matter of David N, 97 AD2d 980).
We find the appellant’s remaining contention to be without merit. Mangano, P. J., Rosenblatt, Miller and Ritter, JJ., concur.